Citation Nr: 0300438	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active military service during World War 
II.  He died in September 1999.  The appellant is his 
widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2001, 
a statement of the case was issued in November 2001 and a 
substantive appeal was received in February 2002.


FINDINGS OF FACT

1. The veteran died in September 1999 due to prostatic 
cancer with distant metastasis, with pneumonia, asthma 
and senility contributing to his death.

2. At the time of the veteran's death, service connection 
had been established for ischemic heart disease as a 
residual of beriberi, rated at 60 percent disabling and 
dysentery, irritable bowel syndrome with old peptic 
ulcer disease, malnutrition and malaria rated at 0 
percent disabling.

3. There is no causal relationship between the cause of the 
veteran's death and his period of active duty service or 
any service-connected disability.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  The January 2001 RO letter informs 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and advised him 
of the types of evidence VA would assist her in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the 
new law and regulation have been met.

Furthermore, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
service medical records and VA medical records.  Further, 
a medical opinion has been obtained, thus meeting the 
requirements of 38 C.F.R. § 3.159.  Moreover, no 
additional pertinent evidence has been identified by the 
appellant as relevant to this issue.  Under these 
circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
appellant in the development of the claim and has notified 
her of the information and evidence necessary to 
substantiate the claim.  Consequently, this issue need not 
be referred to the appellant for further argument as the 
Board's consideration of the new law and new regulations 
in the first instance does not prejudice the claimant.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 
16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Analysis

The appellant is claiming entitlement to service 
connection for the cause of the veteran's death.  38 
U.S.C.A. § 1310.  The cause of a veteran's death will be 
considered to be due to a service-connected disability 
when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts 
and circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it 
must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as prostatic cancer with 
distant metastasis.  The following disorders were listed 
on the death certificate as contributing to death:  
pneumonia, asthma and senility.  The veteran's death 
certificate does not show that an autopsy was performed, 
and the appellant has not reported an autopsy.  At the 
time of the veteran's death, service connection had been 
established for:  ischemic heart disease rated at 60 
percent disabling; dysentery, rated noncompensable; 
irritable bowel syndrome with old peptic ulcer disease, 
rated noncompensable; malnutrition, rated noncompensable; 
and malaria, rated noncompensable.

With regard to the disorders listed on the death 
certificate, the Board first considers whether any of 
those disorders were related to the veteran's service.  
Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in 
line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
However, that an injury or disease occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A review of the record reveals that there is no evidence 
of prostate cancer during service or for many years 
thereafter.  In fact, a physical examination dated July 
20, 1945, noted all body systems as normal.  Post-service 
private medical records show that the veteran's prostate 
condition was first diagnosed in 1998, over 40 years after 
separation from service.  Private medical records indicate 
that chronic obstructive pulmonary disease and pneumonia 
were diagnosed in 1993.  The VA exam conducted in February 
1998 revealed age-related cognitive decline and a 
pulmonary disorder, etiology undetermined.  None of these 
medical records include any comments or opinions 
suggesting any link between prostate cancer, pneumonia, 
asthma, or senility and the veteran's period of military 
service. 

Based on the record, the Board must conclude that the 
clear preponderance of the evidence is against a finding 
that the veteran's prostate cancer was manifested during 
service, or that it was manifested within one year of his 
discharge from service or that it was otherwise related to 
his military service.  Likewise, the preponderance of the 
evidence is against a finding of any etiological 
relationship between the veteran's pneumonia, asthma, or 
senility and his military service.  These disorders also 
were clearly first manifested many years after service.

As noted earlier, the veteran's service connected 
disabilities were heart disease, dysentery, irritable 
bowel syndrome with old peptic ulcer disease, malnutrition 
and malaria.  The appellant's basic contention is that the 
veteran's prostatic cancer was somehow related to the 
service-connected condition heart disease.  However, 
opinions regarding medical causation require medical 
skills and must be made by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To this end, the file 
contains a 2001 medical opinion from a VA cardiologist 
stating that there is insufficient evidence to show that 
the service-connected heart condition contributed 
materially to death and notes that there is no evidence 
that the veteran sought treatment for his heart condition 
in 1998 or 1999.  There are no contrary medical opinions 
of record.

The preponderance of the evidence is therefore also 
against a finding that the veteran's service-connected 
heart disease was a contributory cause of death.  
38 C.F.R. § 3.312.  In determining whether a service-
connected disability contributed to death, it must be 
shown that it:  1) contributed substantially or materially 
to death, 2) combined to cause death, or 3) aided or lent 
assistance to the production of death.  It is not 
sufficient to show that is casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The veteran's heart 
condition was not listed on the death certificate as a 
contributing cause of death.  This suggests that the 
medical doctor who certified the cause of death was of the 
medical opinion that there was no contributing 
relationship.  A review of the veteran's medical records 
from the 1990s does not otherwise show that the service-
connected heart disease, or any other service-connected 
disability, had any impact on any of the disorders which 
caused or contributed to cause the veteran's death.  
Again, the Board notes the August 2001 medical opinion of 
record to the effect that there is insufficient evidence 
to show that veteran's service-connected heart disability 
(his most disabling service-connected disability) was 
severe enough to have materially contributed to his death.  

In sum, the Board acknowledges the appellant's 
contentions.  However, there is no basis for finding that 
the cause of the veteran's death was in any manner related 
to his military service or a service-connected disability.  
In reaching this determination, the Board in unable to 
find such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

